Citation Nr: 0601708	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-02 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


INTRODUCTION

The veteran served on active duty from June 1943 until April 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2000 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which denied the veteran's claim 
to reopen a claim for service connection for a back 
disability.

The Board notes that in the February 2002 statement of the 
case (SOC), the RO expanded the issue on appeal to include a 
left leg condition.  However, in the veteran's substantive 
appeal (VA Form 9), received in February 2002, he stated that 
he believed that "new and material evidence adequate to 
reopen my claim for service connection for my back condition 
has been submitted."  He did not mention the left leg, and 
as such, he did not perfect an appeal for the left leg.  See 
38 C.F.R. § 20.202.  Service connection for a left leg injury 
was also separately denied in a January 2003 rating decision, 
but the veteran did not file an appeal as to that decision.  
Although the RO included the left leg in an April 2005 
supplemental statement of the case (SSOC), in which the issue 
was phrased as "service connection for low back condition to 
include left leg residuals," that was erroneous as the left 
leg claim was not properly appealed.  In short, the only 
issue currently before the Board is listed on page one of 
this decision.  

In December 2005, the Board received a written request from 
the veteran to advance his appeal on the Board's docket, due 
to his advanced age (87 years old).  The law requires that 
Board appeals must be considered in the order in which they 
are entered on the Board's docket, unless specific grounds 
for advancement are met.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900 (2005).  Although advanced age of 75 or 
more years is sufficient cause to advance this appeal on the 
docket, see 38 C.F.R. § 20.900(c), the Board will dismiss 
this motion as moot, in that the Board was in the process of 
finalizing the decision in this appeal when the motion was 
received.   


FINDINGS OF FACT

1.  An unappealed May 1947 rating decision denied service 
connection for a lower back injury on the basis that it was 
not shown by the evidence of record.

2.  In May 2000, the veteran filed a claim to reopen a claim 
for service connection for a back injury.

3.  The evidence received since the May 1947 rating decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a back disability.

4.  There is no competent evidence of record that any current 
back disability is causally related to an incident of the 
veteran's active military service. 


CONCLUSIONS OF LAW

1.  The May 1947 rating decision that denied service 
connection for a lower back injury is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Evidence received since the May 1947 rating decision is 
new and material and the claim for service connection for a 
back disability is reopened. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

3.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R.§§ 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently has a back disability, which is causally related to 
an injury he sustained in 1943 while on active duty.  

A review of the history of this appeal reveals that in a May 
1947 rating decision, the RO denied the veteran's original 
claim for service connection for a lower back injury, on the 
basis that it was not shown by the evidence of record.  The 
veteran was notified of that decision and his appellate 
rights by letter dated in June 1947, but he did not file an 
appeal as to that decision and it became final.  38 U.S.C.A. 
§ 7105(a)(c); 38 C.F.R. §§ 20.200; 20.1103.

Many years later, in September 2000, the veteran filed a 
claim to reopen his claim for service connection for a back 
disability.  The RO denied that claim by letter dated that 
same month on the basis that no new medical evidence had been 
submitted to change the prior final denial.  The veteran 
disagreed with that decision, and initiated the present 
appeal.  

In a July 2003 supplemental statement of the case (SSOC), the 
RO denied the veteran's claim for service connection for a 
back injury on the merits.  Nevertheless, as there was a 
prior final decision in this case, the Board must makes its 
own determination as to whether new and material evidence has 
been presented before adjudicating the claim for service 
connection on the merits.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996) (regardless of a determination 
made by the regional office, the Board must ensure that it 
has jurisdiction over a case before adjudicating the case on 
the merits).  

In seeking to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510 (1992).  

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  During the 
pendency of this appeal there was a regulatory change 
pertaining to the definition of new and material evidence 
with respect to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (presently codified 
at 38 C.F.R. § 3.156(a)(2005)).  However, as the veteran 
filed his claim to reopen prior to that date, the earlier 
version of the regulation remains applicable in this case.  

The RO, in its May 1947 decision, denied service connection 
for a lower back disability on the basis that it was not 
shown by the evidence of record.  Thus, in order to reopen 
this claim, the evidence would need to be "new and 
material," i.e., probative of the question of whether there 
was any objective evidence of a current back disability that 
is causally related to service.

Evidence of record at the time of the May 1947 rating 
decision included the veteran's service medical records, 
which document a fall the veteran suffered during mountain 
training in December 1943.  However, those records show no 
clinical findings of a back injury, no complaints of back 
pain, and the separation examination report was negative for 
any back problems.

The evidence received since the May 1947 rating decision 
includes private treatment records and medical statements, 
and some VA insurance documents.  The Board finds that the 
evidence received since the May 1947 decision substantially 
differs from the previously received evidence in the service 
record in that it provides information of a current back 
disability, as well as a September 2003 medical opinion that 
the veteran's low back pain was directly caused by injuries 
he sustained in December 1943.  The Board finds that such 
evidence was not previously of record, and it bears directly 
and substantially upon the specific matter under 
consideration.  Moreover, the new evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (2001).  As the 
evidence received since the 1947 rating decision is both new 
and material, within the meaning of 38 C.F.R. § 3.156(a), the 
claim is reopened.  

With respect to the issue of whether new and material 
evidence was presented to reopen a claim for entitlement to 
service connection for a back disability, the Board finds 
that the RO substantially satisfied the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  To the extent that 
there may be any deficiencies of notice or assistance, there 
is no prejudice to the veteran in proceeding with this issue 
given the favorable nature of the Board's decision to reopen 
the claim for service connection for a back disability.  
Having reopened the claim, the Board will now proceed to an 
analysis of the merits of the appeal.  This analysis includes 
whether the duties under the VCAA were satisfied as to the 
issue of entitlement to service connection for a back 
disability.

The VCAA requires that upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for benefits.  In the present case, the unfavorable RO 
decision that is the basis of this appeal was decided and 
appealed in September 2000, which was shortly prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran in August 
2002, which was after the initial adjudication, the veteran 
was not prejudiced thereby.  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
fact, the RO sent the veteran follow-up letters in August 
2003, June 2004, and April 2005, in which they notified the 
veteran of the type of evidence they still needed from him, 
and also provided him with a listing of evidence that had 
already been received in his appeal.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

The VCAA also requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d).  In the present case, the veteran's 
available service medical records and post-service private 
treatment records have been obtained.  The veteran was asked 
to provide an authorization for VA to request medical records 
from his private physicians or, alternatively, to assist the 
VA in obtaining those records.  Records were obtained from 
Dr. Keenan and Dr. Benson, and in a June 2004 statement the 
veteran indicated that VA had received a "full and complete 
report" from the above physicians.  There is no indication 
of any relevant records that the RO failed to obtain.  
Although the veteran reported treatment from a Dr. Miller 
from 1947-1951, he indicated that the doctor was deceased and 
that such records could not be obtained.

The record contains a January 2003 note from the Providence 
VA Medical Center that the veteran no longer wished to 
schedule an appointment.  It does not appear that there are 
any other VA medical records relevant to this appeal.  
Although the veteran reported treatment at the VA medical 
center in West Roxbury, he later clarified that he received 
his discharge examination there, but was not treated there.  
The veteran was not provided a VA examination or medical 
opinion in connection with this appeal, but the Board finds 
that such an examination or opinion is not necessary to make 
a decision on the claim.  38 U.S.C.A. §  5103(A)(d); 38 
C.F.R. § 3.159(c)(4).  In that regard, despite the veteran's 
contentions, there is no evidence of a back injury in 
service.  Despite documentation of a December 1943 fall, the 
service medical records are entirely silent as to any 
complaints or indication of a back injury.  As such, the 
Board finds that a VA examination in this case is not 
necessary.  The veteran was scheduled for a hearing at the RO 
in September 2005, but he cancelled that hearing the day 
before it was to be held.  

The veteran has claimed that he was treated at the Walter 
Reed Army Hospital during active duty, in the early part of 
1944.  The RO made repeated efforts to try and obtain these 
records, but in an April 2004 memorandum, a military records 
specialist at the RO made a formal finding of unavailability 
of such records.  The memorandum outlines the RO's attempts 
to locate such records, which includes a notation that the 
records would have been retired to his service personnel 
folder, which was apparently destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  In April 2004, 
the RO sent the veteran a request for any service records he 
may have in his possession.  A copy of that letter was also 
provided to the veteran's representative.  The veteran 
responded to that letter shortly thereafter, but he did not 
indicate that he had any records.  

The Board notes that the available service medical records 
contain records from hospitalization at the Ashford General 
Hospital during the same time period that the veteran claims 
he was treated at the Walter Reed Hospital.  Moreover, as 
explained further in the decision below, the veteran's 
contentions as to his treatment at Walter Reed have varied 
over the years.  Based on the documented efforts by the RO to 
locate any treatment records from Walter Reed, combined with 
inconsistent statements from the veteran pertaining to this 
matter, the Board is satisfied that further efforts to look 
for such records would be futile.  Moreover, the Board does 
not find that it would be practicable to further delay this 
appeal by attempting to search further for records that 
reasonably appear to be unavailable.  In short, the Board 
finds that the duty to notify and assist the veteran under 
the VCAA were satisfied, and the case is ready for appellate 
review.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

When a chronic disease such as degenerative disc disease of 
the lumbar spine becomes manifest to a compensable degree 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Where the determinative 
issue in a service connection claim involves a medical 
diagnosis, competent medical evidence is required.  This 
burden cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The veteran asserts that he is entitled to service connection 
for a back disability, which he attributes to an injury/fall 
during mountain training in 1943 in West Virginia prior to 
his deployment to Europe in 1944.  For reasons explained 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection, and 
the appeal must be denied.  

Initially, the Board notes that some of the veteran's 
contentions in this appeal have varied over the years.  At 
the time of the veteran's original claim for service 
connection (filed in May 1947), he indicated that his back 
disability was due to a December 1943 injury to the lower 
back.  Specifically, he stated that he was "[i]njured on 
mountain maneuver & treated for right knee, right ankle, and 
lower back."  He reported treatment at the 29th Evacuation 
Hospital, the Station Hospital in West Virginia, and the 
Ashford General Hospital.  

In May 2000, approximately 53 years following the May 1947 
claim, the veteran filed his claim to reopen a claim for 
service connection for a back injury, and he restated his 
contentions that he injured his back in the December 1943 
fall.  However, in addition to the names of the hospitals he 
listed in 1947, he now indicated that his hospitalization at 
the Ashford General Hospital included several visits to the 
Walter Reed Army Hospital in Washington, D.C.  In a February 
2001 statement signed by the veteran's wife, she stated that 
the veteran sustained "a severe back and left leg injury in 
December 1943" and received approximately "several months 
of treatment" at Walter Reed Army Hospital until April 1944.  
In a March 2003 statement, the veteran maintained that in 
service he sustained a severe injury to his "left back and 
leg."  He stated that he was sent to the Ashford General 
Hospital, and by mid-April was "sent with other men to Reed 
Hospital twice a week for advanced therapy."

In a statement received in April 2004, the veteran reported 
that when he fell in service in December 1943, he landed on 
his back, severely injuring his left leg and his left sacro-
iliac.  He also reported that when he was able to use a cane, 
he was "sent to Walter Reed Hospital on a semi-weekly 
basis" for advanced therapy.  He stated that he was released 
from Ashford General Hospital at the end of May 1944.  
Finally, in a recent statement received in September 2005, 
the veteran stated that the in-service injury was to his left 
leg and left sacro-iliac, and not his right leg or side.  He 
stated that he was sent to the Ashford General Hospital, 
where he was kept for about six months.  He did not mention 
treatment at the Walter Reed Hospital.  

As demonstrated by the foregoing summaries, the veteran's 
recollection of the events in service have varied over the 
recent years.  Although in his 1947 claim he clearly 
maintained that he injured his back and right leg in service, 
he did not mention any treatment at the Walter Reed Army 
Hospital.  Following the RO's May 1947 denial of that claim, 
the veteran discontinued any activity in his appeal for 
approximately 53 years, at which time he filed his claim to 
reopen in May 2000.  Since the time of his reopened claim, 
the veteran has maintained not only that he injured his back 
during service, but that he actually injured his left leg in 
service, not his right leg, and that he was treated at Walter 
Reed Army Hospital.  The Board must question the veteran's 
recollection of events in this regard, as there is ample 
documentation in the service medical records of an injury to 
the veteran's right leg in December 1953, followed by months 
of treatment at the Ashford General Hospital, with no mention 
of the left leg or the back, or Walter Reed Army Hospital.  

The veteran's service medical records are entirely negative 
for any complaints or clinical findings pertaining to a back 
disability.  The May 1943 entrance examination report and the 
April 1946 discharge examination are both silent for any back 
problems.  The service medical records contain extensive 
documentation of a fall sustained by the veteran in December 
1943, while he was participating in mountain training near 
Sully, West Virginia.  The records consistently report that 
he fell and injured his right lower extremity.  The records 
also indicate that he was first admitted to the 27th 
Evacuation Hospital, and then to the 199th Station Hospital.  
From there, he was sent to the Ashford General Hospital in 
January 1944, where he remained until he was discharged to 
full duty in April 1944.

The veteran's service medical records contain no 
corroborating evidence of his contentions that he injured his 
back in service.  Additionally, the Board must also question 
the veteran's recollection that he was treated at the Walter 
Reed Army Hospital during service.  Specifically, there is no 
indication in the available service medical records that the 
veteran was transferred from the Ashford General Hospital in 
West Virginia, to the Walter Reed Army Hospital in 
Washington, D.C.  The records from the Ashford General 
Hospital reflect that the veteran was transferred to 
different wards within the hospital, but there is no 
indication that he was transferred out of the state.  
Moreover, in the claim filed by the veteran in May 1947 
(within one year of service separation), he provided a rather 
detailed list of the hospitals and medical facilities that 
rendered treatment for his claimed injuries in service, but 
he did not make any mention of treatment at the Walter Reed 
Army Hospital.  In fact, the first mention of that hospital 
was in the May 2000 claim to reopen.  

Furthermore, the veteran's contentions regarding the duration 
of the alleged treatment at Walter Reed have varied.  He has 
claimed that his Walter Reed treatment consisted of "several 
visits," "several months," and "twice a week."  The time 
period that he claims treatment at Walter Reed also varied, 
and in his most recent statement of record he did not mention 
Walter Reed.  

As noted earlier in this decision, the RO made several 
attempts to locate any outstanding treatment records from the 
Walter Reed Army Hospital, although the results of those 
requests were negative.  Based on the inconsistencies in the 
veteran's contentions over the years, combined with the lack 
of any evidence in the available service medical records of 
treatment at a hospital other than the Ashford General 
Hospital during the period in question, along with the 
negative responses from the RO's attempts to locate any 
records from the Walter Reed Army Hospital, the Board is 
reasonably certain that such records either do not exist, or 
that it would be futile to continue efforts to try and locate 
such records.  

The Board is most persuaded by the fact that in the May 1947 
claim (which was submitted within a year after service 
separation), the veteran made no mention of any treatment at 
the Walter Reed Army Hospital.  Additionally, there is no 
indication in the service medical records of any transfer or 
treatment of the veteran at Walter Reed.  The records of 
treatment during the time that he was in the Ashford General 
Hospital consistently refer to the right lower extremity.  
From the time he was admitted to the Ashford General Hospital 
(in Ward 306) until he was transferred to Ward 106 on 
February 10th, there are daily nurses notes describing 
routine care.  The records reflect that the veteran was 
transferred to a number of different wards during his 
hospitalization, but they all appear to have been part of the 
Ashford General Hospital.  There is no indication in the 
records that he was ever transferred to the Walter Reed Army 
Hospital in Washington, D.C., as he contends.  

In short, the Board concludes that there is no documented 
evidence of a back injury during service.  Nevertheless, the 
Board acknowledges that service connection may still be 
established for a disability diagnosed after discharge, when 
all the evidence establishes that the disability was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

In the present case, the record is completely silent for any 
post-service treatment for a back injury until approximately 
1975.  Although the veteran reported treatment from a Dr. 
Miller during the late 1940's and early 1950's, he indicated 
that that physician was deceased and that the records were 
not available. 

The record contains copies of VA claims forms for Disability 
Insurance Benefits, dated in January 1980, in which the 
veteran sought a waiver of premiums for disability and total 
disability income.  On those forms, the veteran reported that 
he became permanently disabled in July 1975, and was unable 
to retain full-time employment.  In an accompanying 
statement, the veteran stated that he was involved in an 
automobile accident in July 1975, causing disability to his 
back and neck.  He also reported a second automobile accident 
in November 1976, causing aggravation of his back and neck 
disabilities.  He indicated that such injuries caused him to 
be treated by Dr. Benson (a chiropractor), who also submitted 
a report of treatment in January 1980.  

In Dr. Benson's report, he stated that the veteran's injury 
was in November 1976, and that he first began treating the 
veteran shortly thereafter.  In response to a question asking 
if there was a previous history of the illness, Dr. Benson 
referred to the 1975 automobile accident.  Dr. Benson 
described in detail injuries to the cervical, thoracic, and 
lumbar spine.  He listed a diagnosis of chronic cervical 
strain, degenerative changes, and lumbosacral area of spine 
super-imposed on degenerative spurring and thinning of the 
lumbosacral disc.  Dr. Benson did not mention a prior in-
service back injury.  

In a May 2001 hand written statement from Dr. Benson, he 
indicated that the veteran was his patient for 35 years, and 
the veteran had always related his complaints of back pain to 
a December 1943 injury.  Dr. Benson stated "I certainly 
support his position that the injury that happened in 
December 1943 was the original cause of his life-long 
discomfort in his lower back."  In September 2003, Dr. 
Benson's treatment records for the veteran were obtained, 
dating from 1990.  Dr. Benson stated that he no longer had 
the original records from the 1950's available.  He 
reiterated that the veteran had always related his left leg 
and back problems to a 1943 injury in service.  

In a September 2003 statement addressed to the veteran's 
representative, Dr. Benson stated that "within a reasonable 
degree of medical certainty, [the veteran's] life long bout 
with low back and leg pain was directly caused by the 
injuries he received on December 30, 1943."  Dr. Benson 
stated that he had reviewed some records provided by the 
representative, which documented a fall in December 1943, and 
a moderately severe injury to the ligaments in the right knee 
with hospitalization for five months.  Significantly, in 
neither of the September 2003 statements did Dr. Benson 
mention the 1975 and 1976 automobile accidents and back 
injuries sustained by the veteran in those accidents.  

In September 2003, records were received from Dr. Keenan, at 
the Cranston Chiropractic Center, reflecting treatment for 
cervical and lumbar spine complaints from approximately 1988 
to 2002.  Those records contain many findings of degenerative 
changes, but there is no mention of a prior in-service back 
injury.  

Based on the evidence of record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder.  As discussed, 
the record is negative for any documentation of an in-service 
back injury.  The service medical records are silent for any 
complaints or treatment for a back injury, and the service 
separation examination report is also silent as to a back 
injury.  Moreover, following service separation, the record 
is silent for any evidence of treatment for a back disorder 
for nearly 30 years.  In 1975 and 1976, the veteran was 
involved in two automobile accidents in which he reported 
injuries to his back, and received treatment for his back 
injuries from Dr. Benson.  The VA insurance forms submitted 
in 1980 in conjunction with those accidents are completely 
silent for any references to a prior back disorder or a back 
injury service.  The report submitted by Dr. Benson in 1980 
indicates that he first began treating the veteran for his 
back in 1976.  Significantly, in addressing the prior history 
of the back disorder, Dr. Benson only referred to the 1975 
automobile accident, and he made no reference to an in-
service back injury.  

Comparing the report submitted by Dr. Benson in January 1980 
to the statements he submitted in 2003, the Board notes 
several contradictions.  Notably, although in the 2003 
statements Dr. Benson reported that he had treated the 
veteran for 35 years, in the 1980 statement he indicated that 
he first treated the veteran in 1976, which would be only 27 
years of treatment.  Moreover, although Dr. Benson reports in 
2003 that the veteran always told him that his back problems 
were related to service, this fact was not mentioned in the 
1980 report.  

Significantly, in providing the nexus statements in 2003, Dr. 
Benson did not make any mention to the 1975 and 1976 
automobile accidents as a causation factor in the veteran's 
current back disability.  The Board finds that this omission 
significantly decreases the probative value of Dr. Benson's 
statements.  It seems unreasonable that in providing a 
medical opinion as to the causal relationship between the 
veteran's current back disorder and his active service that 
Dr. Benson would not discuss the effects of the intervening 
back injuries in the mid-1970's, particularly as Dr. Benson 
was the veteran's treating physician for those injuries.  
Moreover, in making the statement in 2003 that the veteran's 
back injury is due to an in-service injury, Dr. Benson's only 
supporting basis for this statement was that the veteran 
suffered a severe injury to his right lower extremity in 
service, for which he was hospitalized for five months, and 
that the veteran had always told him that his back injury was 
due to a 1943 injury in service.  This opinion is not 
persuasive as it is not based on any documented evidence in 
the claims file.  Rather, it is based on Dr. Benson's 
speculation and the veteran's statements.  Moreover, the 
opinion ignores the documented evidence of the 1975 and 1976 
automobile accidents in which the veteran sustained back 
injuries that Dr. Benson treated.  In short, the Board finds 
no probative value in Dr. Benson's statements that the 
veteran's current back disability is due to the 1943 fall in 
service.  

The Board is also not persuaded by the veteran's statements 
that he injured his back in service and that his current back 
disorder is related to that injury.  In that regard, the 
service medical records contain no documentation of a back 
injury or complaints of back pain.  Even accepting the 
veteran's statements that he injured his back in service, 
such an injury must have been acute and transitory, as his 
service separation examination report is silent for any 
evidence of a back injury, and the record following service 
separation does not contain any evidence of treatment for a 
back disability until nearly 30 years following service 
separation when the veteran was involved in two automobile 
accidents.  Moreover, as the veteran does not have any 
medical expertise or training, his opinion as to the etiology 
of a medical disorder is not competent medical evidence, 
which is required to establish service connection.  See 
Espiritu, 2 Vet. App. at 494-95.  Rather, probative medical 
evidence is needed that establishes not only that the veteran 
currently has a back disorder, but that such disorder is 
causally related to an incident to his active military 
service, and not to some other intervening incident.  As 
discussed, such evidence is simply not present in this case.  

In summary, although the veteran claimed service connection 
for a back injury during the year following his separation 
from service, the record at that time was silent for any 
documented complaints, symptoms, or treatment for a back 
injury.  In fact, the first post-service medical evidence of 
a back injury (back strain) was not noted until 1976, 
approximately thirty years following the veteran's discharge 
from service.  Moreover, this evidence followed an 
intercurrent injury, in which the veteran was involved in two 
motor vehicle accidents and sustained injuries to his back.  
Despite a statement from the veteran's chiropractor that 
relates the veteran's current back disorder to his in-service 
injury in 1943, the Board finds the probative value of that 
statement is outweighed by other documented facts in the 
record, particularly the reports submitted in 1980 in 
conjunction with the disability insurance claim, which 
document back injuries associated with the automobile 
accidents in the 1970's.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against a claim for service connection for 
a back disability, and the appeal is denied.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for a back disability has been presented, 
and the claim is reopened.

Service connection for a low back disability is denied.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


